DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites a first clearance angle being “an angle between the first side face and a plane parallel to a direction in which the first and second end surfaces are opposite to each other . . . .”  It is unclear where the plane is located.  It is unclear because it is unclear what this directional component is of the direction of surfaces opposite to each other.  Appropriate correction required.
Claim 8 recites “a part of the front cutting edge which is closer to the first corner cutting edge protrudes in a direction in which the first and third side surfaces are opposite to each other more than a part of the font cutting edge that is closer to the second corner cutting edge.”  It is not clear what these parts of the front cutting edge are closer than.  That is, there is no reference 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al. (US Patent No. 5,135,336) in view of Zeeb et al. (US Pub. No. 2014/0050542 A1) and Niebauer et al. (US Patent No. 5,088,862).
(Claim 8) Noguchi et al. (“Noguchi”) discloses a cutting tool (Fig. 1), which is capable of grooving.  The cutting tool includes: a rake surface (2); a first flank (3); a front cutting edge (4) which is formed in an intersecting edge between the rake surface and the first flank and which is capable of machining a bottom surface of a groove; a second flank (7); and a second cutting edge (5) which is formed in an intersecting edge between the rake surface and the second flank and which is capable of machining a first wall surface of the groove perpendicular to the bottom surface (Fig. 4).  The front cutting edge (4) and the second cutting edge (5) are connected so as to form an acute angle as viewed from the direction facing the rake surface (Fig. 2).  The front cutting edge and the second cutting edge are arranged such that the first cutting edge machines the bottom surface of the groove and the second cutting edge machines the first wall surface at the same time (Fig. 4).  A first honed surface (Fig. 7) is formed in the front cutting edge; a second honed surface (Fig. 6) is formed in the second cutting edge.  In a cross-section see Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."); KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007); MPEP § 2144.05 II.B.  Noguchi does not explicitly disclose a negative clearance, the formation being on the style of cutting insert having the rotational symmetry as claimed or the front cutting edge having one end protruding outward further than the other.
Zeeb et al. (“Zeeb”) discloses a cutting tool (10) having a first end surface, a second end surface opposing to the first end surface, and first, second, third, and fourth side surfaces each connecting the first and second end surfaces (Fig. 1).  The first and third side surfaces opposing to each other and the second and fourth side surfaces opposing to each other (Fig. 1).  The cutting tool has a shape of 180-degree rotational symmetry around a central axis intersecting the second and fourth side surfaces, and a shape of 180-degree rotational symmetry around a central axis of the first end surface (Fig. 1).  The first side surface connects to a front cutting edge (4a); and the first side surface has a first clearance angle which is an angle based on a direction parallel to a direction in which the first and second end surfaces are opposite to each other, and 
Niebauer et al. (“Niebauer”) discloses a cutting insert having a front cutting edge, a first corner cutting edge located between a second cutting edge and the front cutting edge, and a second corner cutting edge located between a third cutting edge (Figs. 3, 5).  A part of the front cutting edge which is closer to the first corner cutting edge protrudes in a direction in which the first and third side surfaces are opposite to each other more than a part of the font cutting edge that is closer to the second corner cutting edge (Figs. 3, 5; Col. 5, Lines 28-33).  At a time prior to filing it would have been obvious for a person having ordinary skill in the art to modify the cutting tool in Noguchi with the front edge configuration disclosed in Niebauer in order to compensate for an angled seat wall in a tool holder.
(Claim 9) The first width is greater than the second width (Figs. 6, 7; Col. 2, Lines 48-60).
(Claim 10) In the cross-section perpendicular to the front cutting edge, the first honed surface has a substantially circular-arc shape (Fig. 7; Col. 2, Lines 55-60).
(Claim 12) Noguchi discloses a first rake angle of the rake surface connected to the front cutting edge and a second rake angle formed by the second cutting edge and the rake surface, but does not explicitly disclose the first rake angle being larger than the second rake angle.  Yet, rake angles are result-effective variables because the rake angles impact the cutting forces on the cutting edges.  Therefore, at a time prior to filing it would have been obvious to a person having ordinary skill in the art to provide the cutting tool disclosed in Noguchi with the rake angle see Smith v. Nichols, 88 U.S. at 118-19; In re Aller, 220 F.2d at 456.
(Claim 13)  The front cutting edge and the third cutting edge are connected so as to form an acute angle as viewed from the direction facing the rake surface (Noguchi Fig. 2).
Response to Arguments
Applicant's arguments filed December 1, 2020 have been fully considered but they are not persuasive.  Applicant argues that the Noguchi reference teaches against the ratios claimed and the modification of the insert therein would destroy its function.  Examiner disagrees.
It is curious that Applicant is arguing that the insert in Noguchi has a height and width of the honed surfaces being contrary to the claimed height and width ratios.  It is curious because there is no explicit disclosure of the height of the honed surfaces.  Applicant merely speculates as to the height of each honed surface.  The modification of the Noguchi reference is not based on these speculations.  The modification is based on obvious to try or optimization rationale.
 Relative to optimization, Applicant contends that the rationale is improper because the claimed invention results in beneficial performance.  Yet, this is the exact reason that optimization of ranges/ratios/values exists in the case law - to cover instances where the prior art is incrementally improved or “optimized.”  To overcome the optimization rationale, criticality (or unexpected results) would need to exist.  No such unexpected results resulting in criticality are on the record, such that the balance of the evidence still tips in favor of a prima facie case of obviousness.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604.  The examiner can normally be reached on Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RYAN C RUFO/Primary Examiner, Art Unit 3722